Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-9, drawn to a synthesis machine for preparation of a target inorganic material, comprising: a synthesis planner module coupled with a processor that outputs from a synthesis route recommendation computer program at least one solid-state synthetic method for the preparation of the target inorganic material, where the at least one solid- state synthetic method comprises a viable subset of a multiplicity of possible synthetic reactions; at least one reaction vessel for containment of at least one reactant for formation of the target inorganic material, wherein each reaction vessel is for the performance of a single solid-state synthetic method under a first stoichiometry and first set of conditions contained in the output of the computer program, or as an enumerated stoichiometry and enumerated set of conditions modified according to a result of a previous preparation of the target inorganic material by the synthesis machine, ultimately resulting from the first stoichiometry and first set of conditions; at least one delivery mechanism to provide a plurality of reactants to the reaction vessel, wherein a quantity of each of the plurality of reactants is provided at the first stoichiometry or in the enumerated stoichiometry; at least one controller configured for: controlling the first set of conditions or the enumerated set of conditions required for the solid-state synthetic method; monitoring the first set of conditions or the enumerated set of conditions during the solid-state synthetic method; and evaluating a progress of a reaction of the solid-state synthetic method.
II. 	Claims 10-20, drawn to a method of synthesizing a target inorganic material, comprising: a) receiving input for a recommended synthesis for a target inorganic material from a computer program for determining the recommended synthesis through an interface with a processor; b) transferring at least one reactant, and any desired diluent and catalyst, in a quantity prescribed by the computer program, to a reaction vessel; c) imposing, under computer control, a temperature, pressure, over gas, and/or radiation as prescribed by the computer program to the reaction vessel; d) monitoring, under computer control, at least one reaction condition; e) determining at least one condition and/or an extent of a reaction to a product inorganic material using at least one sensor with an output to the processor; f) determining a presence and a purity of the product inorganic material by at least one analytical technique controlled by the processor; and g) isolating, under computer control, the target inorganic material formed.
In addition, invention I includes claims that are further restrictable as follows;
            IA. 	Claim 2, drawn to a synthesis machine for preparation of a target inorganic material, wherein the recommended synthesis from the viable subset of the multiplicity of possible synthetic reactions is a synthesis with a calculated nucleation barrier metric and a competition metric that resides at or near an origin of a plot of the nucleation barrier metric vs. the competition metric or is on or near a pareto frontier of the plot for the target inorganic material input by a user, and wherein each recommended synthesis is separately input to the synthesis machine for syntheses.
            IB. 	Claims 3-5, drawn to a synthesis machine for preparation of a target inorganic material, wherein the computer program comprises at least one interface for the input of the target inorganic material by a user and/or by an inputting computer program, wherein the delivery mechanism is computer controlled, wherein the delivery mechanism comprises one or more of a powder dispensing technique, pipetting technique, ink-jet printing technique, spray pyrolysis technique, laser ablation technique, thermal evaporation technique; doping technique, chemical vapor deposition technique and gas flowing technique.
              IC. 	Claims 6-8, drawn to a synthesis machine for preparation of a target inorganic material, wherein the controller is coordinated with the synthesis planning module and imposes one or more reaction conditions according to the synthesis planner module with a signal imposed upon one or more of a heater, chiller, pressurizer, vacuum pump, and irradiators of laser, infrared, visible, or ultraviolet radiation, wherein the controller coordinates monitoring of at least one in-situ probe of a thermistor, thermocouple, pressure gauge, balance, and an infrared camera attached to the reaction vessel, wherein a temperature, pressure, reaction mass, and visual depiction of a reaction mixture in the vessel are output to the processor, wherein the controller coordinates monitoring one or more of temperature, pressure, mass, and ex-situ probes including diffractometers (such as an X-ray diffractometer), spectroscopic devices (such as an energy-dispersive spectroscopy device or X-ray fluorescence spectroscopy), calorimetric scanners (such as a differential scanning calorimetry), and optical or electron microscopes, results of which are output to synthesis planner’s coupled processor.
              ID. 	Claim 9, drawn to a synthesis machine for preparation of a target inorganic material comprising a robotic sample transporter coupled to the controller for transporting a defined amount of the reaction mixture to one or more an ex-situ probe selected from a diffractometer, spectroscopic device, calorimetric scanner, optical microscope, or electron microscope.
Furthermore, invention II includes claims that are further restrictable as follows;
               IIA.	Claims 11-12, drawn to a method of synthesizing a target inorganic material, wherein the input for the recommended synthesis for a target inorganic material is from a viable subset of a multiplicity of possible synthetic reactions having a calculated nucleation barrier metric and a competition metric that resides at or near an origin or on or near a pareto front of a plot of the nucleation barrier metric vs. the competition metric, as defined by a user for the target inorganic material, and wherein each of the recommended synthesis is separately input to a synthesis machine for syntheses, further comprising repeating steps a) through g) one or more times where the computer program provides a ranking of a viable subset of viable reactions where the input for the recommended synthesis for the target inorganic material are performed sequentially in the order of the ranking.
              IIB.	Claims 13, drawn to a method of synthesizing a target inorganic material, wherein the transferring of the at least one reactant is performed by one or more of a powder dispensing technique, pipetting technique, ink-jet printing technique, spray pyrolysis technique, laser ablation technique, electron beam technique, thermal evaporation technique; doping technique; chemical vapor deposition technique and gas flowing technique.
              IIC.	Claims 14-15, drawn to a method of synthesizing a target inorganic material, wherein the step of imposing the pressure comprises using an over gas, a press, or die and anvil, wherein the step of imposing the temperature comprises using a heater, radiant source of heating, and/or a chiller.
              IID.	Claims 16-18, drawn to a method of synthesizing a target inorganic material, wherein the step of monitoring at least one reaction condition comprises using any of thermal gauges, thermometers, thermocouples, pressure gauges, infrared cameras and probes for X-ray diffraction, energy-dispersive X-ray spectroscopy, X-ray fluorescence spectroscopy, differential scanning calorimetry, and optimal and electron microscopy, wherein the step of determining the extent of the reaction comprises measuring at least one of: X-ray diffraction spectra, energy-dispersive X-ray spectra, X-ray fluorescence spectra, differential scanning calorimetry response, and optimal and electron microscopy images and analyzing the output by the processor, wherein the step of determining the presence and purity of the product inorganic material comprises measuring at least one of: X-ray diffraction, energy- dispersive X-ray spectroscopy, X-ray fluorescence spectroscopy, differential scanning calorimetry, and optimal and electron microscopy.
               IIE.	Claim 19, drawn to a method of synthesizing a target inorganic material, wherein a computational method for determining the recommended synthesis comprises: inputting the target inorganic material from a user or input from a program in a processor; querying structural data and thermodynamic data for the target inorganic material from any of a plurality of material databases; enumerating a plurality of possible synthetic reactions for the target inorganic material in a synthetic reaction enumerator component; inputting the structural data and thermodynamic data for reactants for the possible synthetic reactions from any of the plurality of material databases to a synthetic reaction enumerator component; constructing a synthetic reaction database for the target inorganic material comprising at least one balanced reaction that yields the target inorganic material; entering each of the balanced reactions in the reaction database into a competing phase finder component and a nucleation estimator component for computation of a nucleation barrier related metric, the nucleation estimator component comprising: acquiring enthalpy and entropy data for each reactant and the target inorganic material from the synthetic reaction enumerator component and the reaction database; computing a reaction energy for the reaction under specified thermodynamic conditions and generating a viable subset of synthetic reactions; computing similarity values for reactants and the target inorganic material for each of the viable subset of synthetic reactions from the structural data contained within the synthetic reaction database; and identifying epitaxially matching facets for the reactants and the target inorganic material for each of the viable subset within the synthetic reaction database; computing a nucleation barrier related metric for each of the viable subset in the nucleation estimator component; computing a number of possible thermodynamically competing phases for each of the viable subset within the synthetic reaction database; and outputting the results of the nucleation estimator component as a nucleation barrier metric and the results from the competing phase component as a competition metric to a recommendation visualizer where the viable subset is presented to the user in a mode displaying the recommended synthetic reactions.
The inventions IA-ID and IIA-E are distinct, each from the other because of the following reasons:
Inventions IA-ID and IIA-E are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of each Invention is clearly not overlapped and variant to that of each of the other Inventions.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner has required restriction between product or apparatus claims and process claims (Invention I and Invention II). Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because due to the different field of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853